UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 10, 2011 RADNET, Inc. (Exact name of registrant as specified in its Charter) Delaware 0-19019 13-3326724 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1510 Cotner Avenue Los Angeles, California90025 (Address of Principal Executive Offices) (Zip Code) (310)478-7808 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b) ) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c) ) Item2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION On May 10, 2011 RadNet, Inc. (“RadNet”) issued a press release and held a conference call regarding our financial results for the quarter ended March 31, 2011.A copy of the press release is furnished as Exhibit 99.1 and a copy of the transcript of the conference call is furnished as Exhibit 99.2 to this Current Report. The information in this Current Report, including Exhibit 99.1 and Exhibit 99.2 is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that Section.The information in this Current Report, including Exhibit 99.1 and Exhibit 99.2 shall not be incorporated by reference into any registration statement or other document filed with the Commission. Item 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits Exhibit Number Description of Exhibit Press Release dated May 10, 2011 relating to RadNet, Inc.’s financial results for the quarter ended March 31, 2011. Transcript of conference call. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RADNET, INC. Date:May 10, 2011 By: /s/Jeffrey L. Linden Jeffrey L. Linden Executive Vice President and General Counsel 3 EXHIBIT INDEX Exhibit Number Description of Exhibit Press Release dated May 10, 2011 relating to RadNet, Inc.’s financial results for the quarter ended March 31, 2011. Transcript of conference call. 4
